DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “the plurality of lower rods” lacks antecedent basis, since “a plurality of lower rods” are not introduced until line 11 of the claim.
In claim 5, lines 5 and 9, the use of the term “vertically” with respect to the direction in which the membrane extends from one rod to another is incorrect, in view of the further statement that the membrane forms a plurality of “diagonal” membrane surfaces.  Clearly a membrane that extends “vertically”, which by definition requires the lower end to be directly below the upper end, does not extend “diagonally”.
In claim 10, it is stated that the top side and bottom side of the internal chamber are “sealed from each other”, then further states that the gas passes through the membrane from the bottom side to the top side, which belies any sort of a seal.

Claim 12 suffers from the same lack of clarity as discussed with respect to claim 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hart taken together with McLean.

McLean (Figs. 1 and 4) disclose a gas-liquid contact apparatus that utilizes a permeable membrane similar to that of Hart, wherein the liquid supplied to the membrane is supplied by a plurality of parallel, horizontally extending hollow rods that deliver the liquid to the upper surface of the membrane via nozzles (18) in the upwardly facing surfaces of the rods (17).  Through the use of perforated liquid delivery rods, McLean provides a simple liquid feed mechanism that does not require a valve at each liquid delivery location.  It would have been obvious for an artisan at the time of the filing of the application, to modify the liquid feed mechanism of Hart from a feed line with a plurality of valve elements, to hollow membrane support rods with liquid nozzles, in view .
Allowable Subject Matter
Claims 8, 9, and 13-20 are allowed.
The prior art of record fails to disclose or suggest the apparatus or method of using the apparatus as set forth by independent claims 8 and 14, respectively, wherein not only are the upper rods in the form of water feed rods for feeding water to the membrane, but wherein the lower rods are in the form of gas feed rods for delivering gas onto the lower surface of the membrane.
Claims 10-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10-12 would be allowable by virtue of their dependency upon allowable independent claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/3-19-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776